The opinion was delivered
Per Curiam.
— The principle decided in the case of Mansell v. Lutz, 8 Harris, 284, requires a reversal of the decree, so far as to exclude the claim of J. & D. E. Park, for the mortgages of Sample and Biddle, paid by them, amounting to $541.11. The Parks bought subject to the prior mortgages, and when they paid them they did nothing more than their duty; and taking an assignment of the claims to themselves was entirely fruitless.
But very improperly we are not furnished with the whole case in our paper-books, and therefore we cannot make the final decree *402in the case, and are compelled to refer it back to the Common Pleas for correction.
Decree. — November 27,1856. This case came on to be heard at the present term, and was argued by counsel; and, on consideration thereof, it is ordered and decreed, that there is error in the decree of the Court of Common Pleas, in allowing the claim of J. & D. E. Park for the mortgages of Jane Sample and J. W. Biddle, paid by them, and amounting to five hundred and forty-one dollars and eleven cents; and therefore the said decree is reversed, so far as it concerns the said sum, and the cause is referred back to the said court for correction.